Walton, J.
The question is whether oneis chargeable as trustee for the price of intoxicating liquors purchased out of the State with intent to sell the same in violation of law within the State. We think not. In this State a claim for intoxicating liquors, purchased with intent to sell the same in violation of law, cannot be enforced. Such a claim creates no debt, no legal liability, which the law will enforce. It matters not that the liquors are purchased out of the State. If purchased with intent to sell the same in violation of law within the State, an action for their price cannot be here maintained. R. S., c. 27, § 50; Meservey v. Gray, 55 Maine, 510. To allow a trustee suit to succeed would be an evasion of the statute. What the seller could not collect in his own name he could easily collect in the name of some friendly creditor. This the law will not allow. Exceptions sustained.

Trustee discharged.

Appleton, C. J., Dickerson, Danforth and Yirgin, JJ., concurred.